The complaint alleges that the defendants are indebted to the plaintiff in the sum of $1,387.39, with interest thereon from 15 *Page 263 
November, 1913, due for goods, wares, and merchandise sold and delivered, and for board of employees, and for goods, wares, and merchandise sold and delivered to employees on orders from time to time from 1 August, 1913, to 1 March, 1914, which sums for board, merchandise, and orders the said defendants contracted and agreed to pay at the prices charged; that there is due on said account, after deducting all credits to which the defendants are entitled, the sum of $1,387.39, with interest from 15 November, 1913. The language of this complaint is plain and unambiguous. It alleges a distinct promise to pay at the prices charged.
Upon all the authorities, the plaintiff was entitled to a judgment by default final upon the failure to answer within the time required by law.Hartman v. Farior, 95 N.C. 177; Witt v. Long, 93 N.C. 388.
In addition, his Honor not only finds facts which fail to show excusable neglect for failure to file the answer, but he also finds that the defendants have no meritorious or valid defense to the cause of action set out in the complaint. Jeffries v. Aaron, 120 N.C. 169.
The judgment is
Affirmed.
Cited: Montague v. Lumpkins, 178 N.C. 272; Garner v. Quakenbush,187 N.C. 606; Supply Co. v. Plumbing Co., 195 N.C. 633; Vann v. Coleman,206 N.C. 452.
(211)